Office ofCase
         Harris4:19-cv-04176     Document
                County District Clerk        1-1Burgess
                                      - Marilyn   Filed on 10/24/19 in TXSD Page 1 of Page
                                                                                      33 1 of 1



 HCDistrictclerk.com            Al HOLDING CO vs. METROPOLITAN PROPERTY                    l 0/24/2019
                                AND CASUALTY INSURANCE COMPANY
                                Cause: 201962915   CDI: 7 Court: 011

 JUDGMENT/EVENTS
 Date  Description                       Order    Post Pgs Volume Filing          Person
                                         Signed   Jdgm     /Page Attorney         Filing
 10/18/2019   ANSWER ORIGINAL PETITION                0          CONDER, DENNIS   METROPOLITAN
                                                                 D.               PROPERTY AND
                                                                                  CASUALTY
                                                                                  INSURANCE COMPANY
 9/4/2019     JURY FEE PAID (TRCP 216)                0

 9/4/2019     ORIGINAL PETITION                       0          BEVERLY,C        Al HOLDING CO
                                                                 BRYAN




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=KiqOPhVA...      10/24/2019
    Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 2 of 33
                                                                                                       9/4/2019 9:13 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 36502397
                               2019-62915 I Court: 011                                                      By: Hilda Yam
                                                                                                 Filed: 9/4/2019 9:13 AM


                                CAUSE N O . - - - - - - - -


Al HOLDING CO,                                 §         IN THE DISTRICT COURT
     Plaintiff,                                §
                                               §
                                               §                                    ~~
~                                              §         HARRIS COUNTY, TE~

METROPOLITAN PROPERTY AND
                                               §
                                               §                            ~u
CASUALTY INSURANCE COMPANY, §                                              0~


    Defendant.              §                            ~JUDICIAI,~TRICT
                                                                      ~c




TO THE HONORABLE JUDGE OF SAID COURT:                     <t;ff0},~
       COMES NOW A 1 Holding Co ("Plaintitf')dfi'lrd complains of Metropolitan Property and
                                                    0~

Casualty Insurance Company ("Metropoli~~n support of its claims and causes of action,

Plaintiff would respectfully show the Co&s follows:

                                        rw         I.
                                   ~SCQYERY LEVEL
                                 (Q
        1.     Plaintiff inte~~ discovery to be conducted at Level 2, pursuant to Rule 190 of

the Texas Rules of Civi~~dure.

                    o   ?$;,                       II.
                 o ,~
                a;,:'S-           ,DJRISDICIIQN AND VENUE
       2.    ~~ Court has jurisdiction to hear Plaintiff's claims under Texas common law and
Texas sta~ry law. Inarguably, the amount in controversy exceeds the minimum jurisdictional

limits of this Court. Additionally, Venue is mandatory and proper in Harris County, Texas, in

accordance with Tex. Civ. Prac. & Rem. Code§ 15.002, as all or a substantial part of the events

giving rise to this suit occurred within this county.

                          PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                             Page 1
  Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 3 of 33




                                               m.
                                             PARTIES
       3.         Plaintiff is a company whose principal office is located in Houston, Harris

County, Texas.

       4.         Defendant Metropolitan Property and Casualty Insurance Co#1s a foreign

corporation, duly registered with the Texas Department of Insurance to ~Qsiness in Texas,
                                                                          0   sc:Jj
which may be served with process by serving this Original Petition an~opy of the citation on
                                                                         ·~
its Registered Agent, CT Corporation System, 1999 Bryan StiQ Suite 900, Dallas, Texas
                                                                10@:J!
75201, or wherever it may be found.                           (jfidJ
                                                IV.      ~~
                                   FACTUAL BACK~UND

       5.         Plaintiff is a named insured unde~mercial property insurance policy issued
                                                --~
by Metropolitan, insurance policy no. BP01~2017 (hereinafter referred to as the "Policy").

       6.         On or about August 27, ~ ' a storm hit the Harris County area and Plaintiff's
                                        @)
property located at 1500 West M~ouston Road, Houston, TX 77038 (hereinafter referred to

as the "Property"), was dam~QPursuant to the obligations under the Policy, Plaintiff timely

filed an insurance claim.   ~
       7.
                          u
                  Subse~ntly, Metropolitan underpaid Plaintiff's claim.
                     o~'

       8.         ~Qdjuster, assigned to the claim by Metropolitan, conducted a substandard

investigat~~the Property and damages, prepared a report that failed to include all of the

covered damages present during the inspection, and undervalued the damages identified during

the inspection.




                         PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                               Page 2
  Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 4 of 33




       9.       More specifically, upon acceptance of the claim by Metropolitan, Metropolitan

sent out John Arias to perform an inspection of the Property and Plaintiff's damages. On October

17, 2017, John Arias discovered covered damage, rendering a net claim payment amount of



                                                                                       *
$7,520.88.
                                                                                       .~




        10.     It is clear that Metropolitan's unreasonable investigation~ the cause of

Plaintiff's underpaid claim.                                                0   (fJ,
                                                                          ~
        11.     Further, Metropolitan's performance of this r~based investigation of

Plaintiff's claim, led directly to a biased, unfair and inequitable !@lluation of Plaintiff's losses to
                                                                 (@0
the Property.                                                ~~

        12.     As a result of the above issues, Plainti4not receive the coverage for which it

had originally contracted with Metropolitan. T h ~ , Plaintiff has been forced to file this suit
                                                 .·~
in order to recover damages arising from~bove-referenced conduct and from the unfair

refusal to pay insurance benefits in accor~ce with the Policy.



Practices-Consumer Protection
                                     ~·
        13. As indicated below, Pl""·t,/~>seeks relief under the common law, the Deceptive Trade

                              Q and the Texas Insurance Code .
                            ~
                           g~  .           V.
                        (jj        CLAIMS AGAINST DEFENDANT
        14.     Plai~hereby incorporates by reference all facts and circumstances set forth
                \6~
under the foreooi~g paragraphs.
              ~
        1 ~ All conditions precedent to recovery by Plaintiff have been met or have occurred.

        16.     All acts by Metropolitan were undertaken and completed by its officers, agents,

servants, employees, and representatives. Such were either done with the full authorization or




                        PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                           Page 3
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 5 of 33




ratification of Metropolitan and were completed in its normal and routine course and scope of

employment with Metropolitan.

                                 1. BREACH OF CONTRACT

       17.     According to the insurance coverage that Plaintiff purchased fro~tropolitan,

Metropolitan had the absolute duty to reasonably investigate Plaintiff's dam~nd to properly

pay Plaintiff's policy benefits for the claims made due to the extensive stnkelated damages.
                                                                         ~=
       18.     As a result of the storm-related event, Plaintiff ~ d devastating damages

under the Policy.                                                       ~
                                                                  (f!J>@;jj
       19.     Despite objective evidence of such da~~ Metropolitan has breached its
                                                          ;:jJ,
contractual obligations under the Policy by failing to j§@Plaintiff benefits relating to the cost to

properly repair Plaintiff's Property, as well as,~~ated losses. As a result of this material
                                                  .. ~
breach, Plaintiff has suffered actual and co~'lntial damages.

             2. VIOLATIONS OF THE~XAS DTPAAND TIE-IN-STATUTES
                                       (©
       20.     Metropolitan 's co~e actions constitute violations of the Texas Deceptive

Trade Practices Act, includi~Yt not limited to, Sections l 7.46(b)(5), (7), (12), (24), and

Sections l 7.50(a)(3), ( ( } ~ Texas Business & Commerce Code. Specifically in violation of

Section l 7.46(b), M~politan collectively engaged in false, misleading, or deceptive acts or
                    o~({y
practices that i ~ d , but were not limited to:

          . ~~.46(b)(5) - Representing that its Policy, coverage and claim adjustment services
         ~ had sponsorship, approval, characteristics, ingredients, uses, benefits or quantities
               which they did not have;

               17. 46(b)(7) - Representing that its Policy, coverage and claim adjustment services
               were of a particular standard, quality, or grade, and that the Policy was of a
               particular style or model, when they were of another;


                       PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                          Page 4
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 6 of 33




               17.46(b)(12) - Representing that the Policy conferred or involved rights,
               remedies, or obligations which it did not have or involve; and

               17.46(b)(24} -Failing to disclose information concerning the Policy, coverage and
               claim adjustment services which were known at the time of the transaction if such
               failure to disclose such information was intended to induce the consumer into a
               transaction into which the consumer would not have entered had ~nformation
               been disclosed.                                                ~/@

       21.     Moreover, and specifically in violation of Section 1          ~Wa),     Metropolitan


                                                                          or
                                                                           0~


collectively engaged in the use of false, misleading and deceptive,,;;'-<!l;;:: or practices outlined

above, to which Plaintiff relied on to its detriment, in addition to e~ging in the following:
                                                                   @,Ji
               17.50(a)(3} -An unconscionable action or co~(®~f action; and
                                                            ~0§;
               17.50(a)(4) - Violating Chapter 541 oftb~as Insurance Code.
                                                        ~
       22.     As described in this Original Petiti~etropolitan represented to Plaintiff that
                                                  o~-

the Policy and Metropolitan's adjusting and i~gative services had characteristics or benefits

that they actually did not have, which gi~
                                         ~intiff the right to recover under Section l 7.46(b)
                                           ©
(5) of the DTPA.                      rrrJJ>
                                     t~
               As described in (~~riginal Petition, Metropolitan represented to Plaintiff that
       23.
                                 =
the Policy and MetropolitaiJ~justing and investigative services were of a particular standard,
                           ©~
quality, or grade when    iQ were of another, which also stands in violation of Section 17.46(b)(7)
of the DTPA.
                    o~~
                &:lfi!i"'
       24.     iil'~
                   t\, representing that Metropolitan would pay the entire amount needed (minus the
             ~~
Policy deifu;ptible) by Plaintiff to repair the damages caused by the storm event and then not

doing so, Metropolitan has violated Sections 17.46(b)(5), (7), (12), (24) and 17.50(a)(3) - (4) of

theDTPA.



                         PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                            Page 5
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 7 of 33




       25.    Metropolitan's actions, as described herein, are unconscionable in that it took

advantage of Plaintiff's lack of knowledge, ability, and experience to a grossly unfair degree.

Metropolitan's unconscionable conduct gives Plaintiff the right to relief under Section l 7.50(a)

(3)oftheD1PA.                                                                    *
       26.    Metropolitan's conduct, acts, omissions, and failures, as desc~ this Original

Petition, are violations of Chapter 541 of the Texas Insurance Code and a~fair practices in the
                                                                      ~
business of insurance in violation of Section 17.50(a)(4) of the DT~

       27.    Plaintiff is a consumer, as defined under the wA, who purchased insurance

products and services from Metropolitan. Plaintiff relied~ the foregoing false, misleading,

and deceptive acts or practices conducted by Metr~n to its detriment. As a direct and

proximate result of Metropolitan's collective ac~onduct, Plaintiff has been damaged in an
                                               .-~
amount io excess of the minimum jurisdi~,ai limits of this Court, for which Plaintiff now

sues. All of the above-described acts, o~sions, and failures of Metropolitan are a producing

cause of Plaintiff's damages that ~~ribed in this Original Petition.

       28.    As a result of ~ropolitan's collective actions and conduct were committed

knowingly and intentional~~intiff is entitled to recover, in addition to all damages described

herein, mental angui~Yamages and additional penalty damages, in an amount not to exceed
                  ·~
three times su~~ual damages, for Metropolitan having knowingly committed its conduct.

Additiona~~intiff is ultimately entitled to recover damages in an amount not to exceed three

times the amount of mental anguish and actual damages due to Metropolitan having intentionally

committed such conduct.




                      PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                         Page 6
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 8 of 33




        29.     As a result of Metropolitan's unconscionable, misleading, and deceptive actions

and conduct, Plaintiff has been forced to retain the legal services of the undersigned attorneys to

protect and pursue these claims on its behalf. Accordingly, Plaintiff also seeks to recover its costs

and reasonable and necessary attorneys' fees as permitted under Section 17.50(~._J the Texas
                                                                                     .§;
Business & Commerce Code, as well as any other such damages to whicho(fz{foff may show
                                                                                ~

                                                                                ~
itself to be justly entitled at law and in equity.

                       3. VIOLATIONS OF TEXAS INSURANC'Q~E

A. SECTION 541                                                          (;:jJ
                                                         <f_?j
        30.     Metropolitan's actions constitute numero~olations of the Texas Insurance
                                                                 ,;Ji
Code, including Sections 541.051, 541.060(a)                ~       541.061. Under Section 541.051,
                                                           t::
Metropolitan committed the following unfair an~eptive acts or practices in the business of
                                                     .-~
insurance:                                     ~rf(jjj
                541.05J(J)(A) - Making s~ents misrepresenting the terms of the Policy; and
                                          @>
                541.05l(l)(B) - M~~statements misrepresenting the benefits of the Policy.

        31.     Continuing, i~Oation of Section 541.060(a), Metropolitan engaged in certain

unfair settlement practi~~ respect to a claim by an insured that include the following:

                541,P~)(J) - Misrepresenting a material fact or policy provision relating to
                covi!fjite;
                \~
               lftjf'l. 060(a)(2)(A) - Failing to make prompt, fair, and equitable settlement of a
          ~~!aim after the insurer's liability is established;

                541. 060(a)(2)(B) - Failing to promptly and fairly settle a claim under one portion
                of the Policy in order to influence the claimant to settle an additional claim under
                another portion of the coverage;

                541.060(a)(3) - Failing to promptly provide a reasonable explanation of the basis
                for denial of a claim or for the offer of a compromise settlement;

                         PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                            Page 7
  Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 9 of 33




              541. 060(a)(4)(A) - Failing to affinn or deny coverage of a claim or to submit a
              reservation of rights within reasonable time;

              541.060(a)(4)(B) - Failing to submit a reservation of rights to a policyholder;

              541. 060(a)(5) - Refusing, failing, or delaying an offer of se~ent under
              applicable first-party coverage on the basis that other covera~'-1@.be available
              or that other parties may be liable for damages, unless specifi~ provided in the
              Policy;                                                     ~
                                                                         ;~
              541.060(a)(6) - Undertaking to enforce a full and fi11~ease of a claim from a
              policyholder when only a partial payment has bee~, unless the payment is a
              compromise settlement of a doubtful or disputed clailif; and
                                                                 ~
                                                               ~
              541. 060(a)(7) - Refusing to pay a claim~thout conducting a reasonable
              investigation of the details of the claim. ::!J:;,(Q!)
                                                       ~~
       32.    Further, Metropolitan violated Secti~W'l.061 of the Texas Insurance Code, by

committing unfair and deceptive acts or practic~~e business of insurance to misrepresent an
                                           ~~q;j
insurance policy by:                     ~~

              541.061(1) -Making an(@)~e statement of material fact;

              541.061(2) - Faili1~state a material fact necessaty to make other statements
              made not mislea~, considering the circumstances under which the statements
              were made;.·~

              541.06l~~aking a statement in a manner that would mislead a reasonably
              prude~erson to a false conclusion of a material fact; and
                  ,~o}
              5.ft,,jf}fr,1(5) - Failing to disclose a matter required by law to be disclosed,
              ~ding failing to make a disclosure in accordance with another provision of this
         ~~ode.

B. SECTION 542

       34.    Metropolitan's actions constitute numerous violations of Chapter 542 of the Texas

Insurance Code, including but not limited to, Sections 542.003 and 542.055 - 542.060. Section



                       PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                              Page 8
  Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 10 of 33




542.003 of the Texas Insurance Code expressly prohibits certain unfair settlement practices as

they relate to claims by insured parties of insurance policies. Based upon the conduct of

Metropolitan to date, Metropolitan has thus far committed the following prohibited practices:

               542. 003(b)(J) - Knowingly misrepresenting to a claimant pe~t facts or
               policy provisions relating to coverage at issue;               ~«fj
               542.003(b)(2) - Failing to acknowledge with reasonable~Qptness pertinent
               communications relating to a claim arising under the P o ~

               542. 003(b)(3) - Failing to adopt and implement ~nab le standards for the
               prompt investigation of claims arising under the insW•s policies;
                                                              ~
               542.003(b){4) - Not attempting in good f~i?@to effect a prompt, fair, and
               equitable settlement of a claim submi~JQiin which liability has become
               reasonably clear; and              {?;.p,:;j},
               542. 003(b)(5) - Compelling Plaintif~policyholder, to institute a suit to recover
               the amount due under the Polic~~ffering substantially less than the amount
               ultimately recovered in a suit 1i,~ht by Plaintiff.

       35.     Metropolitan has violated&ins 542.055 - 542.058 of Chapter 542 of the Texas

Insurance Code in its failure to ag~to the statutorily-prescribed deadlines in the handling,
                                 ~
adjustment and payment of i18nce claims. More specifically, Metropolitan committed the

following violations:      ,~
                          g~
               542.0~QJ) - Failing to acknowledge receipt of Plaintiff's claim within 15 days
               aftei;~opolitan received notice of Plaintiff's claim;
                e,~
             Jl,o55(a)(2) - Failing to commence an investigation of Plaintiff's claim within
             ~ days after Metropolitan received notice of Plaintiff's claim;

         ~     542. 055(a){3) - Failing to request from the Plaintiff all items, statements, and
               forms that Metropolitan reasonably believes, at the time, was required
               from Plaintiff, within 15 days after Metropolitan received notice of
               Plaintiff's claim;




                        PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                           Page 9
  Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 11 of 33




              542. 056(a) - Failing to notify Plaintiff in writing of acceptance or rejection of a
              claim not later than the 15th business day after the date Metropolitan
              received all items, statements, and forms required for Metropolitan to
              secure final proof of loss;

              542.057(a) -After notifying Plaintiff that it would pay the claim, failure to pay the
              claim or part of a claim within the fifth business day the notice was;made; and
                                                                                 ~~
              542. 058(a) - Failing to, after receiving all items, statements, ~rms reasonably
              requested and required under Section 542.055, ~opolitan delayed
              payment of the claim for a period exceeding the period m~an 60 days.
                                                                      :§
       36.    As a result of the above-referenced violatio~"<ifnd acts committed by

Metropolitan, and in accordance with Section 542.060 ~the Texas Insurance Code,
                                                              ~
Metropolitan is liable to pay Plaintiff, in addition to the ~~t of the claim, simple interest on

the amount of the claim as damages each year at the iWdetermined on the date of judgment by
                                                    (!;;,
adding five percent to the interest rate determin-~~er Section 304.003, Finance Code, together

with reasonable and necessary attorney's ~~Yaintiff is also entitled to prejudgment interest on
                                         ~
the amount of the claim, as provided ~~- Interest awarded under this subsection as damages

accrues beginning on the date the~ was required to be paid.

       37.    Since a viola~Q the Texas Insurance Code is a direct violation of the DTPA,

and because MetropoliU~tions and conduct were committed knowingly and intentionally,

Plaintiff is entitleq ~ecover, in addition to all damages described herein, mental anguish

               ~WEJ               ·                                    ·
damages and a~,onal damages m an amount not to exceed three times the amount of actual
              ©
damages,~~etropolitan having knowingly committed such conduct.

       38,    Additionally, Plaintiff is entitled to recover damages in an amount not to exceed

three times the amount of mental and actual damages for Metropolitan having intentionally

committed such conduct.


                      PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                         Page 10
  Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 12 of 33




         39.    As a result of Metropolitan's Texas Insurance Code violations, Plaintiff has been

forced to retain the legal services of the undersigned attorneys to protect and pursue these claims

on its behalf. Accordingly, Plaintiff also seeks to recover its court costs, reasonable and necessary

attorneys' fees as permitted under Section 17.50(d) of the Texas Business & Co~ce Code or
                                                                                    i
Section 541.152 of the Texas Insurance Code and any other such damages todh Plaintiff may
                                                                             ~
show itself justly entitled by law and in equity.
                                                                         ""'Vi
                                                                         ~
 4. BREACH OF THE COMMON LAW DUTY OF GOOD FAQ~ND FAIR DEALING

         40.    Metropolitan has breached its common law duty<?@~ood faith and fair dealing by

underpaying Plaintiff's claim, inadequately adjusting Pla~s claim and failing to conduct a
                                                               ;;;
reasonable investigation to determine whether there~ a reasonable basis for Metropolitan's
                                                           ~
coverage decision.                                   ¢~




                                               ~
                                    WAT~D.ESJOPPEL
                                           ©
         41.    Plaintiff hereby incor.Jt@tes by reference all facts and circumstances set forth
                                    ~~
under the foregoing paragraphs(cr

         42.    MetropolitanJni1" waived and is estopped from asserting any defenses, conditions,
                           eg'Q("
exclusions, or exceptio-~ coverage not contained in any Reservation of Rights or denial letters
                      -~~~
to Plaintiff.        ¢~




                ~                                   VII.

           ~
            ~                               DAMAGES
         43.    Metropolitan's acts have been the producing and/or proximate cause of damage to

Plaintiff, and Plaintiff seeks an amount in excess of the minimum jurisdictional limits of this

Court.


                        PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                           Page 11
  Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 13 of 33




           44.   More specifically, Plaintiff seeks monetary relief of over $200,000 but not more

than $1,000,000.

           45.   Furthermore, Metropolitan's conduct was committed knowingly and intentionally.

Accordingly, Metropolitan is liable for additional damages under Section 17.~t)(l) of the
                                                                                  .§;;
DTPA, as well as all operative provisions of the Texas Insurance Code. Plai~t thus, clearly

entitled to statutory penalty interest damages allowed by Section 542.0~~he Texas Insurance
                                                                         ~
Code                                                                 ,,.,._@j
       '                                                           Q"'
                                                 VIII.       ·   ~
                                        ATTORNEY FEES !f@'[fj/
                   '                                         ~
           46.   In addition, Plaintiff is entitled to all r~able and necessary attorneys' fees
                                                         ~
pursuant to the Texas Insurance Code, DTPA, and \~ons 38 001-.005 of the Civil Practice and

Remedies Code.
                                                   ·~
                                                 ,n~
                                             ~(Qr
           47.   Plaintiff seeks attorney fe~a contingency fee basis. If the attorney fees must
                                             ©
be broken down into an hourly rate, Pl@)tiff seeks attorney fees at $3 50 per hour.
                                    r&._~G
           48.   Attorney's fees ~~varded to the party as part of the damages owed by an
                                 :u)
insurance company that v ~ s Chapter 542 of the Texas Insurance Code. We believe it

    ·
consistent wit         tf.;'..f»purpose to reqmre
            ·11 the stat~.,,                   . th.                     .
                                                   e msurnr to pay a contmgency ",ee, w1·
                                                                                       uch may
                        .~
be greater than an ~ly fee. The spectre of large attorney's fees serves as additional incentive to
                 ~4-~
the insurance ~Jany to respond promptly and diligently to its insured's claims. lvfid-Century
                 ~
Ins. Co. v;;fjrclay, 880 S.W.2d 807 (Tex. App. 1994).




                        PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                           Page 12
  Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 14 of 33




                                                    IX.
                                             ,JURY DEMAND
        49.          Plaintiff demands a jury trial and tenders the appropriate fee with this Original

Petition.

                                                     X                               ..   ~
                    WRITTEN DISCOVERY PROPOUNDED TO METROPO~
A REQUEST FOR DISCLOSURE                                                     oq
                                                                             ~
        50.          Pursuant to the Texas Rules of Civil Proce~ Plaintiff requests that

Metropolitan disclose all information and/or material as requi~y Rule I 94.2, paragraphs (a)
                                                                   ' (C??j
through (I), and to do so within 50 days of this request.      ~~
                                                              ~
B. REQUEST FOR PRODUCTION                                    ~
                                                          ,ff;;,
        5 I.         Pursuant to the Texas Rules of Ch~cedure, Plaintiff propounds the following
                                                      1
Requests for Production:                        ~D
                                                    ~
              a.    Please produce Metro~an complete claim files from the home, regional,
            local offices, and third pi!rt
                                        }~justers/adjusting firms regarding the claims that are the
            subject of this matter, i    · ng copies of the file jackets, "field" files and notes, and
            drafts of documents q~· ned in the file for the premises relating to or arising out of
            Plaintiff's underlyi~a'im;

               b.      PleaseU~e the CV of the individual responding to these discovery requests;

             c.    Plt~roduce the underwriting files referring or relating in any way to the
            Policy &~ue in this action, including the file folders in which the underwriting
            docu~~ are kept and drafts of all documents in the file;
                ~<g
            ~        Please produce certified copy of the Policy pertaining to the claims involved in
            this suit;

              e.    Please produce the electronic diary, including the electronic and paper notes
            made by Metropolitan claims personnel, contractors, and third party adjusters/adjusting
            firms relating to the Plaintiff's claims;



                            PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                               Page 13
  Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 15 of 33




           f.    Please produce all emails and other forms of communication by and between all
         parties in this matter relating to the underlying event, claims or the Property, which is
         the subject of this suit;

           g.    Please produce the adjusting reports, estimates and appraisals prepared
          concerning Plaintiff's underlying claim;

           h.    Please produce the field notes, measurements and file ~~ined by the
          adjuster(s) and engineers who physically inspected the subject Pro~,
                                                                     ~
                                                                                     *
             i.   Please produce the emails, instant messages and ~ a l correspondence
          pertaining to Plaintiff's underlying claim(s); and    ;;,~
                                                                               o~)



           j.     Please produce the videotapes, photographs ~recordings of Plaintiff or
          Plaintiff's home, regardless of whether Metropolita~ends to offer these items into
          evidence at trial.                            (~
                                                                    :§,,-Sly
C. INTERROGATORIES                                           <fig;;:Jj,
       52.         Pursuant to the Texas Rules of Civil JR~edure, Plaintiff propounds the following
                                                       0~

             .
I nterrogatones:
                                                    ,h"Il,
                                                  ~(Qr

            a.       Please identify any pers~etropolitan expects to call to testify at the time of
          trial,
                                      0   <DJ(@
           b.   Identify the ind~al responding to these discovery requests on behalf of
          Defendant, including @r her name, current occupation, and role in the claim;

           c.     Please i d ~ the persons involved in the investigation and handling of
          Plaintiff's cla~~b; insurance benefits arising from damage relating to the underlying
          event, clai~or the Property, which is the subject of this suit, and include a brief
          descripti~'1Wthe involvement of each person identified, their employer, and the date(s)
          of sucrlvement;

             i~~If Metropolitan or Metropolitan's representatives performed any investigative
         ~ s in addition to what is reflected in the claims file, please generally describe those
         investigative steps conducted by Metropolitan or any ofMetropolitan's representatives
         with respect to the facts surrounding the circumstances of the subject loss. Identify the
         persons involved in each step;

           e.    Please identify by date, author, and result the estimates, appraisals, engineering,
          mold and other reports generated as a result ofMetropolitan's investigation;

                          PLAINTIFF Al HOLDING CO'S ORJG1NALPETITI0N
                                             Page 14
Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 16 of 33




      f.    Please state the following concerning notice of claims and timing of payment:

                  1.    The date and manner in which Metropolitan received
                        notice of the claim;
                u.

                iii.
                        receipt of the claim;
                        The date and manner in which Metropolit~~menced
                                                                              *
                        The date and manner in which Metropolitan a ck now I edged


                        investigation of the claim;                      U
                1v.     The date and manner in which Metropolitan ~uested from the
                        claimant all items, statements, and fo~~at Metropolitan
                        reasonably believed, at the time, woul     required from the
                                                            0  2
                        claimant; and                      ~~
                v.      The date and manner in which ~tropolitan notified the
                        claimant in writing of the accept~or rejection of the claim.
                                                       ~
      g.   Please identify by date, amount and r e ~ the insurance proceed payments
     made by Metropolitan, or on Metropolitan's~f, to the Plaintiff;

       h.    Have Plaintiff's claims for insu~ enefits been rejected or denied in full or
                                            O
     in part? If so, state the reasons for reje enying the claim;
                                           ~
      i.    The date Metropolitan a1~ted litigation;

       j.    Have any documentsr~~uding those maintained electronically) relating to the
     investigation or handli.iog_Ofaintiff's claims for insurance benefits been destroyed or
     disposed of? If so, pie "'1tlentify what, when and why the document was destroyed,
     and describe Metropo!~ 's document retention policy;

       k.    Does M~~"'~fitan contend that the insured premises was damaged by storm-
     related event~or any excluded peril? If so, state the general factual basis for this


      L    i~s
     contention;~
              ·~0'
                   Metropolitan contend that any act or omission by the Plaintiff voided,
     nulli !3 , waived or breached the Policy in any way? If so, state the general factual
     ~ or this contention;

       m. Does Metropolitan contend that the Plaintiff failed to satisfy any condition
     precedent or covenant of the Policy in any way? If so, state the general factual basis for
     this contention;

       n.    The conditions precedent, if any, you contend Plaintiff has not satisfied under
     the Policy;

                  PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                     Page 15
  Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 17 of 33




           o.   How is the performance of the adjuster(s) involved in handling Plaintiff's
         claims evaluated? State the following:

                       l.      What performance measures are used; and
                       11.     Describe Metropolitan's bonus or incentive plan for adjusters.

                                                                                         ~
       53.
                                                     XI.
                                 CONCLUSION AND PRAYER
                                                                   ~
               Plaintiff prays that judgment be entered against Me~litan Property and
                                                                                         a
                                                                                  ¢~)
                                                                                     ~
Casualty Insurance Company, and that Plaintiff be awarde~ of its actual damages,

consequential damages, prejudgment interest, additional st~1y damages, post judgment
                                                                         ~
interest, reasonable and necessary attorney fees, court cost~d for all such other relief, general
                                                               m~
or specific, in law or in equity, whether pled or un-pled'within this Original Petition.
                                                            -t::,
       WHEREFORE, PREMISES CONSIDE~Plaintiff prays it be awarded all such relief

to which it is due as a result of the ac~etropolitan Property and Casualty Insurance
                                               ~
Company, and for all such other relief to Qich Plaintiff may be justly entitled.
                                        ((f»
                                   ~VJ
                                                   Respectfully submitted,
                                l()
                             ~~                    THE Voss LAw FIRM, P.C.

                     .·~
                        a                          Isl C. Bzyan Beverly
                   o~Qf                            C. Bryan Beverly

               ~
                                                   Texas Bar No. 24082688
                                                   The Voss Law Center
         ~~©                                       26619 Interstate 45 South
                                                   The Woodlands, Texas 77380
                                                   Telephone: (713) 861-0015
                                                   Facsimile: (713) 861-0021
                                                   .bry.an.@:v..o.ssJ.a,~JJ.rm,.c.o.1n

                                                   ATTORNEY FOR PLAINTIFF



                       PLAINTIFF Al HOLDING CO'S ORIGINAL PETITION
                                          Page 16
     Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 18 of 33

                                                                                                      10/18/2019 2:58 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 37783806
                                                                                                         By: Anals Aguirre
                                                                                              Flied: 10/18/2019 2:58 PM

                                   CAUSE NO. 2019-629-15

Al HOLDING CO.,                                 §           IN THE DISTRICT COURT
                                                §
        Plaintiff                               §
                                                §
v.                                              §
                                                §           HARRIS COUNTY, TEXAS
METROPOLITAN PROPERTY &                         §
CASUALTY INSURANCE COMPANY,                     §
                                                §
        Defendant                               §           J JTH JUDICIAL DISTRICT

              DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
                   INSURANCE COMPANY'S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Metropolitan Property and Casualty Insurance Company, ("Defendant"),

and files this Original Answer, and in suppo1t thereof would respectfully show this Honorable

Court the following:

                                    I. GENERAL DENIAL

        1.1    Pursuant Rule 92 of the Texas Rules of Civil Procedure, Defendant

generally denies each and every, all and singular, the allegations contained within

Plaintiff's Original Petition, and demands strict proof thereon by a preponderance of the

credible evidence in accordance with the Constitution and laws of the State of Texas.

                               II. AFFIRMATIVE DEFENSES

        2.1    Pleading in the affirmative, Defendant alleges all of the te1ms and provisions of

the policy of insurance issued to the Plaintiff by Metropolitan, including but not limited to the

following policy provisions:

                         BUSINESS OWNERS COVERAGE FORM

                                              ***
SECTION I - PROPERTY


DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER· PAGE 1
     Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 19 of 33




A.     Coverage

       We will pay for direct physical loss of or damage to Covered Property at the premises
       described in the Declarations caused by or resulting from any Covered Cause of Loss.

       1.     Covered Property

              Covered Property includes Buildings as described under Paragraph a. below,
              Business Personal Property as described under Paragraph b. below, or both,
              depending on whether a Limit of Insurance is shown in the Declarations for that
              type of property. Regardless of whether coverage is shown in the Declarations for
              Buildings, Business Personal Property, or both, there is no coverage for property
              described under Paragraph 2. Property Not Covered.

              a.     Buildings, meaning the buildings and structures at the premises described
                     in the Declarations, including:

                     (1)    Completed additions;

                     (2)    Fixtures, including outdoor fixtures;

                     (3)    Permanently installed:

                            (a)    . Machinery; and

                            (b)     Equipment;

                     (4)    Your personal property in apartments, rooms or common areas
                            furnished by you as landlord;

                     (5)    Personal property owned by you that is used to maintain or setvice
                            the buildings or structures or the premises, including:

                             (a)    Fire extinguishing equipment;

                             (b)    Outdoor furniture;

                             (c)    Floor coverings; and

                             (d)    Appliances used for refrigerating, ventilating, cooking,
                                    dishwashing or laundering;

                     (6)     If not covered by other insurance:

                             (a)    Additions under construction, alterations   and repairs to
                                    the buildings or structures;

                             (b)    Materials, equipment, supplies and temporary structures,
                                    on or within 100 feet of the described premises, used for


DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 2
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 20 of 33




                                 making additions, alterations or repairs to the buildings or
                                 structures.

           b.     Business Personal Property located in or on the buildings or structures at
                  the described premises or in the open (or in a vehicle) within 100 feet of
                  the buildings or structures or within I 00 feet of the premises described in
                  the Declarations, whichever distance is greater, including:

                  (1)     Property you own that is used in your business;

                  (2)     Property of others that is in your care, custody or control, except as
                          otherwise provided in Loss Payment Property Loss Condition
                          Paragraph E.5.d,(3)(b );

                  (3)    Tenant's improvements and betterments.           Improvements      and
                         betterments are fixtures, alterations, installations or additions:

                         (a)     Made a part of the building or structure you occupy but do
                                 not own; and

                         (b)     You acquired or made at your expense but cannot legally
                                 remove;

                  (4)    Leased personal property which you have a contractual
                         responsibility to insure, unless otherwise provided for under
                         Paragraph 1.b.(2); and

                  (5)    Exterior building glass, if you are a tenant and no Limit Of
                         Insurance is shown in the Declarations for Building property. The
                         glass must be owned by you or in your care, custody or control.

     2.    Property Not Covered

           Covered Property does not include:

                                           ***
           d.     Land (including land on which the property is located), water, growing
                  crops or lawns (other than lawns which are part of a vegetated roof);

           e.     Outdoor fences, radio or television antennas (including satellite dishes)
                  and their lead-in wiring, masts or towers, signs (other than signs attached
                  to buildings), trees, shrubs or plants (other than trees, shrubs or plants
                  which are paii of a vegetated roof), all except as provided in the:

                  (1)    Outdoor Property Coverage Extension;

                  or



DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 3
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 21 of 33




                  (2)    Outdoor Signs Optional Coverage;

                                           ***
      3.   Covered Causes Of Loss

           Direct physical loss unless the loss is excluded or limited under Section I -
           Property.

      4.   Limitations

           a.    We will not pay for loss of or damage to:

                                           ***
                  (5)    The interior of any building or strncture, or to personal prope1iy in
                         the building or strncture, caused by or resulting from rain, snow,
                         sleet, ice, sand or dust, whether driven by wind or not, unless:

                         (a)    The building or strncture first sustains damage by a
                                Covered Cause of Loss to its roof or walls through which
                                the rain, snow, sleet, ice, sand or dust enters; or

                         (b)    The loss or damage is caused by or results from thawing of
                                snow, sleet or ice on the building or structure.

                                           ***
           f.    Business Income

                 (1)     Business Income

                         (a)    We will pay for the actual loss of Business Income you
                                sustain due to the necessary suspension of your
                                "operations" during the "period of restoration". The
                                suspension must be caused by direct physical loss of or
                                damage to property at the described premises. The loss or
                                damage must be caused by or result from a Covered Cause
                                of Loss. With respect to loss of or damage to personal
                                property in the open or personal property in a vehicle, the
                                described premises include the area within 100 feet of such
                                premises.

                                With respect to the requirements set forth in the preceding
                                paragraph, if you occupy only part of a building, your
                                premises mean:




DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 4
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 22 of 33




                             (i)     The portion of the building which you rent, lease or
                                     occupy;

                             (ii)    The area within 100 feet of the building or within
                                     100 feet of the premises described in the
                                     Declarations, whichever distance is greater (with
                                     respect to loss of or damage to personal property in
                                     the open or personal property in a vehicle); and

                             (iii)  Any area within the building or at the described
                                    premises, if that area services, or is used to gain
                                     access to, the portion of the building which you
                                     rent, lease or occupy.
                       (b)   We will only pay for loss of Business Income that you
                             sustain during the "period of restoration" and that occurs
                             within 12 consecutive months after the date of direct
                             physical loss or damage. We will only pay for ordinary
                             payroll expenses for 60 days following the date of direct
                             physical loss or damage, unless a greater number of days is
                             shown in the Declarations.

                       (c)   Business Income means the:

                             (i)     Net Income (Net Profit or Loss before income
                                     taxes) that would have been earned or incurred if no
                                     physical loss or damage had occurred, but not
                                     including any Net Income that would likely have
                                     been earned as a result of an increase in the volume
                                     of business    due to favorable business conditions
                                     caused by the impact of the Covered Cause of Loss
                                     on customers or on other businesses; and

                             (ii)    Continuing normal operating expenses incmTed,
                                     including payout.

                       (d)   Ordinary payroll expenses:

                             (i)     Means payroll expenses for all your employees
                                     except:

                                     i.     Officers;

                                     ii.    Executives;

                                     iii.   Department Managers;

                                     iv.    Employees under contract; and



DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 5
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 23 of 33




                                    v.      Additional Exemptions        shown   in   the
                                            Declarations as:

                                                •   Job Classifications; or
                                                •   Employees
                             (ii)   Include:

                                    i.      Payroll;

                                    ii.     Employee benefits, if directly related to
                                            payroll;

                                    iii.    FICA payments you pay;

                                    iv.     Union dues you pay; and

                                    v.      Workers' compensation premiums.

                 (2)   Extended Business Income

                       (a)   If the necessary suspension of your "operations" produces a
                             Business Income loss payable under this policy, we will
                             pay for the actual loss of Business Income you incur during
                             the period that:

                             (i)    Begins on the date property except finished stock is
                                    actually repaired, rebuilt or replaced and
                                    "operations" are resumed; and

                             (ii)   Ends on the earlier of:

                                    i.     The date you could restore your
                                           "operations" with reasonable speed," to the
                                           level which would generate the Business
                                           Income amount that would have existed if
                                           no direct physical loss or damage had
                                           occurred; or

                                    ii.    60 consecutive days after the date
                                           determined in Paragraph (a)(i) above, unless
                                           a greater number of consecutive days is
                                           shown in the Declarations.
                             However, Extended Business Income does not apply to loss
                             of Business Income incurred as a result of unfavorable
                             business conditions caused by the impact of the Covered
                             Cause of Loss in the area where the described premises are
                             located.



DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 6
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 24 of 33




                       (b)    Loss of Business Income must be caused by direct physical
                               loss or damage at the described premises caused by or
                               resulting from any Covered Cause of Loss.

                 (3)   With respect to the coverage provided in this Additional Coverage,
                       suspension means:

                       (a)    The partial slowdown or complete cessation of your
                              business activities; or

                       (b)    That a part or all of the described premises is rendered
                              untenantable, if coverage for Business Income applies.

                 (4)   This Additional Coverage is not subject to the Limits of Insurance
                       of Section I - Property.

           g.    Extra Expense

                 (1)   We will pay necessary Extra Expense you incur         during     the
                       "period of restoration" that you would not have incurred if there
                       had been no direct physical loss or damage to property at the
                       described premises. The loss or damage must be caused by or
                       result from a Covered Cause of Loss. With respect to loss of or
                       damage to personal property in the open or personal property in a
                       vehicle, the described premises include the area within I 00 feet of
                       such premises.

                       With respect to the requirements set forth in the preceding
                       paragraph, if you occupy only pa1i of a building, your premises
                       mean:

                       (a)    The portion of the building which you rent, lease or
                              occupy;

                       (b)    The area within I 00 feet of the building or within I 00 feet
                              of the premises described in the Declarations, whichever
                              distance is greater (with respect to loss of or damage to
                              personal property in the open or personal property in a
                              vehicle); and

                       ( c)   Any area within the building or at the described premises,
                              if that area services, or is used to gain access to, the portion
                              of the building which you rent, lease or occupy.

                 (2)   Extra Expense means expense incurred:

                       (a)    To avoid or minimize the suspension of business and to
                              continue "operations".


DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 7
     Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 25 of 33




                                   (i)     At the described premises; or

                                   (ii)   At replacement premises or at temporary locations,
                                          including relocation expenses, and costs to equip
                                          and operate the replacement or temporary locations.

                            (b)    To minimize the suspension of business if you cannot
                                   continue

                            (c)    To:

                                   (i)    Repair or replace any property; or

                                   (ii)   Research, replace or restore the lost information on
                                          damaged "valuable papers and records";

                                   to the extent it reduces the amount of loss that otherwise
                                   would have been payable under this Additional Coverage
                                   or Additional Coverage f. Business Income.

                    (3)     With respect to the coverage provided in this Additional Coverage,
                            suspension means:

                            (a)    The partial slowdown or complete cessation of your
                                   business activities; or

                            (b)    That a part or all of the described premises is rendered
                                   untenantable, if coverage   for Business Income applies.

                    (4)    We will only pay for Extra Expense that occurs within 12
                           consecutive months after the date of direct physical loss or
                           damage. This Additional Coverage is not subject to the Limits of
                           Insurance of Section I - Property.

                                            ***
B.     Exclusions

       1.    We will not pay for loss or damage caused directly or indirectly by any of the
             following. Such loss or damage is excluded regardless of any other cause or event
             that contributes concurrently or in any sequence to the loss. These exclusions
             apply whether or not the loss event results in widespread damage or affects a
             substantial area.

             a.     Ordinance Or Law

                    (1)    The enforcement of or compliance with any ordinance or law:




DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 8
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 26 of 33




                          (a)    Regulating the construction, use or repair of any property;
                                 or

                         (b)     Requiring the tearing down of any property, including the
                                 cost of removing its debris.

                 (2)     This exclusion, Ordinance Or Law, applies whether the loss results
                         from:

                         (a)     An ordinance or law that is enforced even if the property
                                 has not been damaged; or

                         (b)     The increased costs incmTed to comply with an ordinance
                                 or law in the course of construction, repair, renovation,
                                 remodeling or demolition of property or removal of its
                                 debris, following a physical loss to that property.

                                          ***
           g.    Water

                 (1)     Flood, surface water, waves (including tidal wave and tsunami),
                         tides, tidal water, overflow of any body of water, or spray from any
                         of these, all whether or not driven by wind (including storm surge);

                                          ***
           i.    Collapse

                 (1)     Collapse, including any of the following conditions of property or
                         any part of the property:

                         (a)    An abrupt falling down or caving in;

                         (b)    Loss of structural integrity, including separation of parts of
                                the property or property in danger of falling down or caving
                                in; or

                         ( c)   Any cracking, bulging, sagging, bending, leaning, settling,
                                shrinkage or expansion as such condition relates to
                                Paragraph i.(1 )(a) or i.(1 )(b).

                 But if collapse results in a Covered Cause of Loss at the described
                 premises, we will pay for the loss or damage caused by that Covered
                 Cause of Loss.

                 (2)     This Exclusion i. does not apply:




DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 9
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 27 of 33




                           (a)    To the extent that coverage is provided underthe Additional
                                  Coverage- Collapse; or

                           (b)    To collapse caused by one or more of the following:

                                  (i)       The "specified causes of loss";

                                  (ii)      Breakage of building glass;

                                  (iv)      Weight ofrain that collects on a roof; or
                                  (iv)      Weight of people or personal property.

                                             ***
           k.      Neglect

                   Neglect of an insured to use all reasonable means to save and preserve
                   property from further damage at and after the time ofloss.

           I.      Other Types Of Loss

                   (1)     Wear and tear;

                   (2)    Rust or other co!1'osion, decay, deterioration, hidden or latent
                          defect or any quality in property that causes it to damage or destroy
                          itself;

                                             ***
                  But if an excluded cause of loss that is listed in Paragraphs (1) through (7)
                  above results in a "specified cause of loss" or building glass breakage, we
                  will pay for the loss or damage caused by that "specified cause of loss" or
                  building glass breakage.

                                             ***
           p.     Continuous Or Repeated Seepage Or Leakage Of Water

                  Continuous or repeated seepage or leakage of water, or the presence or
                  condensation of humidity, moisture or vapor, that occurs over a period of
                  14 days or more.

     3.    We will not pay for loss or damage caused by or resulting from any of the
           following Paragraphs a. through c. But if an excluded cause of loss that is listed in
           Paragraphs a. through c. results in a Covered Cause of Loss, we will pay for the
           loss or damage caused by that Covered Cause of Loss.

           a.     Weather Conditions



DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 10
     Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 28 of 33




                      Weather conditions. But this exclusion only applies if weather conditions
                      contribute in any way with a cause or event excluded in Paragraph B.1.
                      above to produce the loss or damage.

                                               ***
               c.     Negligent Work

                      Faulty, inadequate or defective:

                      (1)     Planning, zoning, development, surveying, siting;

                      (2)     Design, specifications, workmanship, repair, construction,
                              renovation, remodeling, grading, compaction;

                      (3)     Materials used in repair, construction, renovation or remodeling; or

                      (4)     Maintenance;

                      of part or all of any prope1iy on or off the described premises.

                                               ***
D.      Deductibles

        1.    We will not pay for loss or damage in any one occunence until the amount ofloss
              or damage exceeds the Deductible shown in the Declarations. We will then pay
              the amount of loss or damage in excess of the Deductible up to the applicable
              Limit of Insurance of Section I - Property.

       2.2    Pleading further, Defendant would also assert that Plaintiff has failed to comply

with the terms and conditions of the insurance policy issued by Metropolitan Property and

Casualty Insurance Company to the Plaintiff. Specifically, the subject insurance policy provides

as follows:

E.     Property Loss Conditions

                                               ***
       2.     Appraisal

              a.      If we and you disagree on the amount of loss, either may make written
                      demand for an appraisal of the loss. In this event, each party will select a
                      competent and impartial appraiser and notify the other of the appraiser
                      selected within 20 days of such demand. The two appraisers will select an



DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 11
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 29 of 33




                 umpire. If they cannot agree within 15 days upon such umpire, either may
                 request that selection be made by a judge of a couit having jurisdiction.
                 Each appraiser will state separately the amount of loss. If they fail to
                 agree, they will submit their differences to the umpire. A decision agreed
                 to by any two will be binding as to the amount of loss. Each party will:

                 (1)     Pay its chosen appraiser; and

                 (2)    Bear the other expenses of the appraisal and umpire equally.

           b.    Ifthere is an appraisal:

                 (1)    You will retain your right to bring a legal action against us, subject
                        to the provisions of Paragraph E.4. Legal Action Against Us
                        Property Loss Condition; and

                 (2)    We will still retain our right to deny the claim.

     3.    Duties In The Event Of Loss Or Damage

           a.    You must see that the following are done in the event of loss or damage to
                 Covered Property:

                 (1)    Notify the police if a law may have been broken.

                 (2)    Give us prompt notice of the loss or damage. Include a description
                        of the property involved. However, with respect to loss or damage
                        in the state of Texas caused by windstorm or hail in the catastrophe
                        area as defined by the Texas Insurance Code, any claim must be
                        filed with us not later than one year after the date of the loss or
                        damage that is the subject of the claim, except that a claim may be
                        filed after the first anniversary of the date of the loss or damage for
                        good cause shown by the person filing the claim.

                 (3)    As soon as possible, give us a description of how, when and where
                        the loss or damage occurred.

                 (4)    Take all reasonable steps to protect the Covered Property from
                        further damage, and keep a record of your expenses necessary to
                        protect the Covered Prope1ty, for consideration in the settlement of
                        the claim. This will not increase the Limits of Insurance of Section
                        I - Property. However, we will not pay for any subsequent loss or
                        damage resulting from a cause of loss that is not a Covered Cause
                        of Loss. Also, if feasible, set the damaged property aside and in the
                        best possible order for examination.




DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 12
   Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 30 of 33




                  (5)    At our request, give us complete inventories of the damaged and
                         undamaged property. Include quantities, costs, values and amount
                         of loss claimed.

                  (6)   As often as may be reasonably required, permit us to inspect the
                        property proving the loss or damage and examine your books and
                        records.

                        Also permit us to take samples of damaged and undamaged
                        property for inspection, testing and analysis, and permit us to make
                        copies from your books and records.

                 (7)    Send us a signed, sworn proof of loss containing the information
                        we request to investigate the claim. You must do this within 91
                        days after our request. We will supply you with the necessaty
                        forms.

                  (8)   Cooperate with us in the investigation or settlement of the claim.

                 (9)    Resume all or part of your "operations" as quickly as possible.

           b.    We may examine any insured under oath, while not in the presence of any
                 other insured and at such times as may be reasonably required, about any
                 matter relating to this insurance or the claim, including an insured's books
                 and records. In the event of an examination, an insured's answers must be
                 signed.

     4.    Legal Action Against Us

           a.    Except as provided in Paragraph b., no one may bring a legal action
                 against us under this insurance uni ess:

                 (1)    There has been full compliance with all of the te1ms of this
                        insurance; and

                 (2)    The action is brought within two years and one day from the date
                        the cause of action first accrues. A cause of action accrues on the
                        date of the initial breach of our contractual duties as alleged in the
                        action.

           b.    With respect to loss or damage in the state of Texas caused by windstorm
                 or hail in the catastrophe area as defined by the Texas Insurance Code, no
                 one may bring a legal action against us under this insurance, unless:

                 (1)    There has been full compliance with all of the terms of this
                        insurance; and

                 (2)    The action is brought within the earlier of the following:


DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 13
    Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 31 of 33




                               (a)     Two years and one day from the date we accept or reject
                                       the claim; or

                               (b)     Three years and one day from the date of the loss or
                                       damage that is the subject of the claim.

               This Paragraph 4. does not apply to Paragraph E.3. Legal Action Against Us
               Liability And Medical Expenses General Condition in Section II - Liability.

        2.2    Pleading further, Plaintiff failed to promptly repair the subject property and based

upon information and belief, has not performed necessary repairs to the property.

        2.3    Defendant asserts as an affirmative defense that it is incumbent on Plaintiff to

segregate its covered damages, if any, due to any wind/hurricane that allegedly occurred on or

about August 27, 2017 from any other pre-existing and/or wind/hurricane related damages.

        2.4    As an additional affirmative defense, Defendant assetts that Plaintiffs damages at

issue in this lawsuit, if any, are due to intervening, superseding causes wholly unrelated to

Defendant and over which Defendant has and exercised no control.

        2.5    Defendant affirmatively pleads that the damages sought ,by this lawsuit against

it were, in whole or in part, caused by the neglect and/or intent and/or omissions of Plaintiff

and/or third person(s) over whom Defendant did not control, had no right of control, and/or no

duty over which to exercise control. Plaintiffs and/or these third person(s)' acts and/or

omissions were the sole proximate cause, sole producing cause, proximate cause, or a cause of

the injuries and damages alleged by Plaintiff and cannot be attributed to Defendant.

       2.6     For futther affirmative defense, Defendant asserts comparative fault.

       2.7     For further affirmative defense, Defendant asserts contributory negligence and

proportionate responsibility as a bar to Plaintiffs claims.

       2.8     By way of additional affirmative defense, Defendant asserts that Plaintiffs

damages, if any, were caused by a new and independent cause or causes not reasonably



DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 14
    Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 32 of 33




foreseeable by Defendant. This new and independent cause(s) was the immediate and efficient

cause of injury, if any, to Plaintiff. The acts or omissions alleged by Plaintiff against

Defendant were remote and were not the proximate or producing cause of any of any of

Plaintiff's alleged damages.

       2.9     Defendant affirmatively pleads the fortuity doctrine as a bar to recovery.

Plaintiff cannot recover against Defendant for any pre-existing damages and/or damages that

were already losses-in-progress.

       2.10    By way of additional affirmative defense, Defendant asserts that Plaintiff is

barred from recovery under the doctrine of concurrent causation.

       2.11    As an additional defense, Defendant asserts the doctrine of excessive demand. In

addition and without waiving the foregoing, Plaintiffs right, if any, to an award of attorney's

fees is governed by application of TEX. INS. CODE § 542A.007.

       2.12    Defendant would further state that all of Plaintiff's claims are barred by the

applicable statute of limitations.

                                         III. JURY DEMAND

       3 .1    Defendant demands trial by jury.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiff take

nothing against Defendant, and that Defendant go henceforth without day, with its costs, and for

such other and further relief, both at law and in equity, specific and general, to which Defendant

may show itself to be justly entitled.




DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 15
     Case 4:19-cv-04176 Document 1-1 Filed on 10/24/19 in TXSD Page 33 of 33




                                          Respectfully submitted,




                                          Bf.    pennis D. Conder
                                            L-·/ State Bar No. 04656400

                                          901 Main Street, Suite 6200
                                          Dallas, Texas 75202
                                          (214) 748-5000
                                          (214) 748-1421 FAX
                                          conder@stacyconder.com

                                          ATTORNEYS FOR DEFENDANT
                                          METROPOLITAN PROPERTY AND
                                          CASUALTY INSURANCE COMPANY

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 181h day of October, 2019, a copy of the
foregoing was delivered to Plaintiffs counsel of record pursuant to the Texas Rules of Civil
Procedure.



PANIPLDG/632832.11001466.19224




DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 16
